DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
This Office Action is in response to the Amendment dated June 30, 2022.  Claims 1-8 and 10-15 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jun 30, 2022 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0158790, to Itoh, in view of U.S. Patent Publication No. 2011/0032666, to Gideonse et al. (hereinafter Gideonse).

As per claim 1, Itoh discloses a playback control assembly for a media playback device in a vehicle (e.g. see Fig. 1A, and para 0032, wherein an in-vehicle apparatus 100 is provided for playing radio broadcasting or recorded music data), the playback control assembly comprising: a control knob assembly (e.g. see Fig. 2, and para. 0033, wherein the in-vehicle apparatus 100 includes an operating portion 132) movably engaged with a body of the media playback device (e.g. see Figs. 1A, 2 and 6, paras. 0032 and 0046, wherein the operating portion 132 includes rotary button 132i and depressible buttons 132e, 132f, 132g, 132h and 132j, which are all moveable with respect to a front face portion 120) and configured to receive manual inputs from a user for controlling playback of media content (e.g. para. 0046, wherein the operating portion changes mode of operation), the manual inputs including a pressing input and a rotational input (e.g. see Figs. 1A, 2 and 6, paras. 0032 and 0046, wherein depressible buttons 132e, 132f, 132g, 132h and 132j require pressing input and rotary button 132i requires rotational input), the control knob assembly including: a front face input region (e.g. see Fig. 6, wherein the front face would comprise a combination of buttons 132e, 132f, 132g, 132h and rotary button 132i) configured to receive the pressing input, the front face input region configured to be physically depressible upon receiving the pressing input (e.g. the Office notes that buttons 132e, 132f, 132g, 132h would be depressible as comprise buttons); a rotational input surface configured to receive the rotational input and rotate relative to the body of the media playback device upon receiving the rotation input (e.g. the Office notes that the rotary button 132i would be rotatable due to its description (also see Fig. 3)); 
With respect to a spring device configured to bias the front face input region to an undepressed position relative to the body of the media playback device, the Office notes that buttons may be actuated through user touch or depression wherein a spring feature would be provided for returning the button to an original position. For example, Gideonse teaches a media control device for a vehicle including depressible  buttons being biased by a spring (e.g. see Fig. 10, and para. 0045). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to specifically include spring loaded buttons for controlling the media device of Itoh as a matter of designer’s choice as a select number of options for receiving user input are available.

As per claim 2, Itoh, as modified by Gideonse, teaches the features of claim 1, and Itoh further discloses further comprising: a display device configured to display information relating to the playback of the media content (e.g. see Fig. 6, display 131).

As per claim 3, Itoh, as modified by Gideonse, teaches the features of claim 2, and Itoh further discloses wherein the front face includes a display carrier configured to receive and support the display device (e.g. see Fig. 6, wherein the display 131 is carried by at least front face portion 120).

As per claim 4, Itoh, as modified by Gideonse, teaches the features of claim 1, and Itoh further discloses wherein the front face input region includes the plurality of input regions includes a first region (e.g. see Fig. 6, button 132e) and a second region (e.g. see Fig. 6, button 132g) arranged opposite to the first region with a center of the front face input region therebetween (e.g. see Fig. 6, button 132j), the front face input region configured to pivot in a first pivot direction and trigger a first playback control instruction when the pressing input is applied on the first region (e.g. see Fig. 6, button 132e), and pivot in a second pivot direction and trigger a second playback control instruction when the pressing input is applied on the second region (e.g. see Fig. 6, button 132g).

As per claim 5, Itoh, as modified by Gideonse, teaches the features of claim 4, and Itoh further discloses wherein the plurality of input regions includes a third region (e.g. see Fig. 6, button 132f) and a fourth region (e.g. see Fig. 6, button 132h) arranged opposite to the third region with the center of the front face input region therebetween (e.g. see Fig. 6, button 132j), the front face input region configured to pivot in a third pivot direction and trigger a third playback control instruction when the pressing input is applied on the third region (e.g. see Fig. 6, button 132f), and pivot in a fourth pivot direction and trigger a fourth playback control instruction when the pressing input is applied on the fourth region (e.g. see Fig. 6, button 132h).

As per claim 6, Itoh, as modified by Gideonse, teaches the features of claim 5, and Itoh further discloses wherein the plurality of input regions includes a fifth region arranged at the center of the front face input region (e.g. see Fig. 6, button 132j), the front face input region configured to depress with respect to the body of the media playback device and trigger a fifth playback control instruction when the pressing input is applied to the fifth region (e.g. see Fig. 6, button 132j).

As per claim 7, Itoh, as modified by Gideonse, teaches the features of claim 6, and Gideonse further teaches wherein the control knob assembly includes: a plurality of press input sensors arranged under the plurality of input regions of the front face input region, respectively, each of the plurality of press input sensors configured to be actuated when the pressing input is applied to a corresponding input region of the plurality of input regions, thereby causing the front face input region to be depressed at the corresponding input region (e.g. see rejection of claim 1; the Office further notes that control buttons would necessarily include sensors for determining when the buttons are depressed).

As per claim 8, Itoh, as modified by Gideonse, teaches the features of claim 7, and Itoh further discloses wherein the plurality of press input sensors arranged at a plurality of sensor regions, the plurality of sensor regions aligned with the plurality of input regions of the front face input region (e.g. see Fig. 6 and rejection of claim 7).

As per claim 10, Itoh, as modified by Gideonse, teaches the features of claim 1, and Itoh further discloses wherein rotational input surface surrounds the front face input region and provides a peripheral grip surface on which the rotational input is applied to at least partially rotate the control not assembly (e.g. see Figs. 3 and 6, wherein rotary button 132i surrounds at least button 132j and provides a rotational gripping surface).

As per claim 11, Itoh discloses the features of claim 1, and further discloses wherein the control knob assembly includes: a rotational input sensor device that detects receipt of the rotational input on the rotational input surface (e.g. the Office notes that Itoh includes some sort of sensor for determining rotation).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Gideonse, and in further in view of U.S. Patent Publication No. 2018/0079305, to Teichman.

As per claim 12, Itoh discloses the features of claim 11, but fails to particularly disclose wherein the rotation input sensor device includes an optical rotary encoder assembly.  However, the Office notes that it is a matter of designer’s choice on means for determining rotation of an object. For example, Teichman teaches a vehicle control knob using an optical encoder for sensing rotation of a controller (e.g. see Fig. 9, and para. 0015). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include an optical sensor for determining rotation of the knob as a matter of designer’s choice for monitoring articulation of the knob.

As per claim 13, Itoh discloses the features of claim 12, but fails to particularly disclose wherein the optical rotary encoder assembly includes: a sensing wheel rotatable with the rotary knob and having first strips and second strips that are alternately arranged, the first strips having a first reflection coefficient, and the second strips having a second reflection coefficient; and one or more sensing units, each fixed relative to the rotary knob and configured to emit light toward the sensing wheel and receive reflected light from the sensing wheel.  However, the Office notes that it is a matter of designer’s choice on means for determining rotation of an object.  For example, Teichman teaches a vehicle control knob using an optical encoder for sensing rotation of a controller (e.g. see Fig. 9, and at least para. 0015). The Office further notes that optical sensor would use light reflection and light coefficient therewith for determining a rotational position. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include an optical sensor for determining rotation of the knob as a matter of designer’s choice for monitoring articulation of the knob.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Gideonse, and in further in view of U.S. Patent Publication No. 2009/0229387, to Lee et al. (hereinafter Lee).

As per claim 14, Itoh discloses the features of claim 1, but fails to particularly disclose wherein the control knob assembly includes: a bearing device configured to enable the rotary knob to rotate relative to the body; and a detent device configured to resist the rotation of the rotary knob.  However, Lee teaches a vehicle controller comprising a rotating knob having a detent wheel (bearing device) with inner diameter having grooves that engage an elastic member having an arcuate portion to engage the grooves to resist rotation (e.g. see Figs. 1 and 8).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include bearing surface and incremental device for controlling rotation as a matter of designer’s choice for controlling articulation of the knob.

As per claim 15, Itoh discloses the features of claim 14, but fails to particularly disclose wherein the detent device includes: a detent wheel rotatable with the rotary knob, the detent wheel having an inner diameter with a plurality of grooves; an elastic member fixedly arranged in the control knob assembly, the elastic member having an arcuate portion configured to engage the plurality of grooves as the detent wheel rotates together with the rotary knob, thereby providing resisting force against the rotation of the rotary knob.  However, Lee teaches a vehicle controller comprising a rotating knob having a detent wheel (bearing device) with inner diameter having grooves that engage an elastic member having an arcuate portion to engage the grooves to resist rotation (e.g. see Figs. 1 and 8).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Itoh to include bearing surface and incremental device for controlling rotation as a matter of designer’s choice for controlling articulation of the knob.

Response to Arguments
With respect to amended claim 1, which incorporates the features of previously pending claim 9, Applicant argues Itoh does not disclose or suggest that the rotary button 132i is biased by a spring device to be in an undepressed position relative to the front face portion 120 of the in-vehicle system 1.  At the onset, as clarified in the rejection of amended claim 1, the Office defines the control knob assembly as the operating portion 132 including buttons 132e, 132f, 132g, 132h and 132j (i.e. front face input region) and rotary button 132i (i.e. rotational input surface). As such, the spring bias referenced in the claim is directed towards front face input region (e.g. buttons 132e, 132f, 132g, 132h and 132j). Additionally, while spring bias, with reference to buttons 132e, 132f, 132g, 132h and 132j,  is not specifically mentioned in Itoh, it would appear to a simple modification as taught by Gideonse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663